DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claims 1, 5, 9, 13, 15have been withdrawn. The objection to the drawings has been withdrawn. The 35 USC 112 rejection of claim 2 has been withdrawn. 

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
Applicant argues “the gear of Collins is not arranged to enable the lock link to assume a second locking condition to prevent the strut from moving from the stowed condition towards the deployed condition”. Examiner respectfully disagrees. 
Collins discloses the claimed structure of a main load bearing strut, ref. 14, a stay, ref. 20, comprising first and second stay elements, a lock link, ref. 22, with a first link element and a second link element. A second end of the second link element is coupled to the stay at or adjacent to the stay apex joint such that the lock link can be folded and unfolded between (as seen in Fig. 1A ref. 23 coupled to ref. 20 at ref. C).
Claim 1 recites “a second locking condition in which the lock link inhibits movement of the strut from the stowed condition towards the deployed condition, the passive condition lying between the first and second locking conditions as the strut 
It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1-4, 6, 7, 8, 17 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Collins (20120037752).
In regards to claim 1, Collins discloses an aircraft landing gear assembly comprising:
a main load bearing strut (Fig. 1A ref. 14) having a first end (first end of ref. 14 seen at ref 19) arranged to be movably coupled to an aircraft for the strut to be moved between a stowed condition for flight (Fig. 4 block 92) and a deployed condition for take-off and landing (Fig. 4 block 78), and a second end arranged to define or be coupled to a ground contacting assembly (Fig. 1A second end of ref. 14 seen at ref 16 wheels);
a Stay (Fig. 1A ref. 20) comprising a first stay element (ref. 20 comprises two links, not referenced) having a first end pivotally coupled to a first end of a second stay element to define a stay apex joint (joint between 2 elements seen in Figs. 1B at ref. C), wherein a second end of the first stay element being arranged to be pivotally coupled to the aircraft (Fig. 1A ref. 20 element with end attached to ref. 12, disclosed as airframe) and a second end of the second stay element is arranged to be pivotally coupled to the strut such that the stay can be folded and unfolded between (ref. 20, element with end attached to ref. 14, in Figs. 1A-D, second element/link seen folded and unfolded states):
a locking condition in which the stay inhibits movement of the strut from the deployed condition to the stowed condition (Fig. 1A, [0015] “In FIG. 1A, the landing gear 10 is shown locked in the fully deployed position”); and
a passive condition in which the stay permits movement of the strut from the deployed condition to the stowed condition (Fig. 1C [0013] “depicts the landing gear 10 

a lock link (Fig. 1A ref. 22) comprising a first link element ([(0015] “The example lock-stay 22 includes first and second links 21, 23”) having a first end pivotally coupled to a first end of a second link element to define a lock link apex joint (ref. 22), wherein a second end of the first link element being pivotally coupled to the strut at a first location which is closer to the first end of the strut than the second end (ref. 22 coupled at ref. B closes to first end than second in Fig. 1A), and a second end of the second link element is coupled to the stay at or adjacent to the stay apex joint such that the lock link can be folded and unfolded between (as seen in Fig. 1A ref. 23 coupled to ref. 20 at ref. C):

a first locking condition in which the lock link inhibits movement of the stay from the locking condition to the passive condition (Fig. 1A);
a passive condition in which the lock link permits movement of the stay from the locking condition to the passive condition (Fig. 1B); and
a second locking condition in which the lock link inhibits movement of the strut from the stowed condition towards the deployed condition (Fig. 1C), the passive condition lying between the first and second locking conditions as the strut moves between the deployed condition and stowed condition (Fig. 1C disclosed as retracted/locked and Fig. 1A disclosed as fully deployed); and
an unlock actuator (Fig. 1A ref. 24 disclosed “unlock actuator” [0015]) having a first end pivotally coupled to the first stay element at a first actuator pivot point (as seen 

In regards to claim 2, Collins discloses the aircraft landing gear assembly according to claim 1, wherein the landing gear assembly is arranged such that the unlock actuator can move the lock link from the second locking condition to the passive condition by an opposite one of extending or retracting (Ref. 24 as seen in Figs. 1 by extending and retracting cylinder).

In regards to claim 3, Collins discloses the aircraft landing gear assembly according to claim 1, wherein the first end of the unlock actuator is coupled to the first stay element at a location which is closer to the stay apex joint than the second end of the first stay element (seen at least in ref. 1C).

In regards to claim 4, Collins as combined the aircraft landing gear assembly according to claim 1, wherein the second end of the unlock actuator is pivotally coupled to the second link of the lock link (Seen at least in ref. 1A).



In regards to claim 7, Collins discloses the aircraft landing gear assembly according to claim 6, wherein the retraction actuator is distinct from the unlock actuator (Collins ref. 18 retraction actuator, ref. 24 unlock actuator).

In regards to claim 8, Collins discloses the aircraft landing gear assembly according to claim 1, wherein the unlock actuator comprises a linear actuator (ref. 24 comprises rod ref. 48 which is extended accordingly a linear actuation).

In regards to claim 17, Collins discloses the aircraft landing gear assembly according to claim 6, wherein the retraction actuator comprises a linear actuator (ref. 24 comprises rod ref. 48 which is extended accordingly a linear actuation).

Allowable Subject Matter
Claim 9-15 allowed.

Claim 5, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642